DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
This case is being examined in Art Unit 3649 which is an art unit that specializes in assisting Pro Ses. Pro Se means prosecuting the application without a patent practitioner (patent attorney or patent agent).  Please do not hesitate to contact Examiner Blake Tankersley at 571-270-7568 if you have any questions regarding this correspondence and/or how to respond. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Immediately below this paragraph is a rejection of the claims based on previously published patent document(s) or other publication(s) (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video titled “Bed Buzz Talking Alarm Clock for iOS and Android” by GiveMeApps (hereinafter GiveMeApps) in view of U.S. Patent No. 5,568,452 to Kronenberg (hereinafter Kronenberg).
As discussed in more detail below, all of the claims are narrative in form, and the scope of the claims cannot be determined.  In order to expedite prosecution, the Examiner will show how the prior art reads on what the Examiner believes to be the most important features of the invention.
The most important features of the invention appear to be a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, cause the processor to execute the following steps comprising: enabling a user to set an alarm time for an alarm; determining if the alarm time is reached; causing a current time to be spoken repeatedly in response to the alarm time being reached; and turning off the alarm in response to either the user cancelling the alarm or a preset 
GiveMeApps may not explicitly disclose that the current time is spoken repeatedly.  However, Kronenberg discloses that the current time is spoken (see col. 5, lines 47-50) and that the alarm sound is repeatedly sounded for approximately 30 seconds (see col. 5, lines 21-22).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the current application to have incorporated the repeating of Kronenberg into the app of GiveMeApps in order to ensure that a user wakes up.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 All of the claims are narrative in form and full of indefinite (meaning unclear) language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and related to each other in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. 
In the instant case, the claim lacks a clear preamble (introductory phrase), transitional phrase (such as comprising, consisting of, or consisting essentially of), and body with recited elements.
Because of the indefinite language, the scope of the claims cannot be determined.  In order to expedite prosecution, the Examiner has shown above in the Claim Rejections - 35 USC § 103 section how the prior art reads on what the Examiner believes to be the most important features of the invention.  Additionally, it is noted that the most important features of the invention have been arranged in a proper claim format including a preamble, transitional phrase, and body with recited elements.  Please call the Examiner at 571-270-7568 if you have any questions regarding how a claim should be formatted.

Conclusion
Applicant may wish to look at the following cited art when crafting a reply to this Office Action.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YouTube video titled “Wake Up Faster with a Back-Talking, Snooze-Hating Alarm Clock - Android [How-To]” by Gadget Hacks (see time frame 0:44, shows that a custom message with the current time can be customized in an alarm clock app), YouTube video titled “Hourly Talking Alarm Clock Reminder” by Como Studio (see time frame 0:50, shows that a custom message with the current time can be customized in an alarm clock app), and YouTube video titled “Hourly Talking Alarm Clock” by Como Studio (see time frame 1:24, shows that a custom message with the current time can be customized in an alarm clock app).
The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/           Primary Examiner, Art Unit 3649